UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GLOBAL BRAND HOLDINGS, LLC,

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 17 Civ. 7137 (LAK) (SLC)

                                                                           ORDER
ACCESSORIES DIRECT INTERNATIONAL USA, INC.,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       Upon the parties’ request for an extension of time, Defendant was ordered to

respond to Plaintiff’s proposed findings of fact and conclusions of law regarding damages

by December 16, 2019. Defendant is directed to file a letter explaining its failure to comply

with the Court’s order by Monday, December 23, 2019.


       IF DEFENDANT (1) FAILS TO RESPOND TO PLAINTIFF'S SUBMISSIONS, OR (2) FAILS TO

CONTACT MY CHAMBERS BY MONDAY, DECEMBER 23, 2019 AND REQUEST AN IN-COURT

HEARING, I INTEND TO ISSUE A REPORT AND RECOMMENDATION CONCERNING DAMAGES

BASED ON PLAINTIFF’S WRITTEN SUBMISSIONS ALONE WITHOUT AN IN-COURT HEARING.

See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997) (“‘[I]t [is] not necessary for the District Court to hold a hearing, as long as it

ensured that there was a basis for the damages specified in a default judgment.’” (quoting

Fustok v. ContiCommodity Services Inc., 873 F.2d 38, 40 (2d Cir. 1989))).
Dated:   New York, New York
         December 17, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
